Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Regarding Claim 5
Claim 5 is objected to because of the following informalities:  
The pilot communication system of claim 1 wherein the ultrasonic carrier frequency defines a carrier wavelength and wherein the acoustic transducer comprises a plurality of transducers arranged in an array of individual transducers each space apart a distance less than or equal to one-half the carrier wavelength.
The bolded claim language of Claim 5, above, should read “spaced”. Appropriate correction is required

Regarding Claim 8
Claim 8 is objected to because of the following informalities:  
The pilot communication system of claim 1 the acoustic transducer produces an ultrasonic beam having a beam width that is a function of the ultrasonic carrier frequency
Claim 8 is missing the term “wherein” or an equivalent thereof after “The pilot communication system of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 8
the acoustic transducer produces an ultrasonic beam having a beam width that is a function of the ultrasonic carrier frequency
The disclosure of the claimed invention does not teach a beam width that is a function of the ultrasonic carrier frequency. [0025] teaches that “the close transducer spacing, combined with the high frequency ultrasonic carrier wave produces a narrow beam”, however there is insufficient written description of how the beam width is a function of the ultrasonic carrier frequency. While the specification teaches “the close transducer spacing, combined with the high frequency ultrasonic carrier wave produces a narrow beam” at [0025], the application as filed does not specifically disclose “the acoustic transducer produces an ultrasonic beam having a beam width that is a function of the ultrasonic carrier frequency” sufficiently to demonstrate Applicant had possession of the invention as of the effective filing date.

Regarding Claim 9
wherein the beam has a divergence angle based on the predetermined spacing and the ultrasonic carrier frequency 
The disclosure of the claimed invention does not teach the beam having a divergence angle based on the predetermined spacing and ultrasonic carrier frequency. [0026] teaches “as the beam travels outwardly from each ultrasonic transducer array, there is minimal beam divergence within the first 2-3 meters from the transducer”, however there is insufficient written description as to how the beam divergence angle is a function of the predetermined spacing and ultrasonic carrier frequency. While the specification teaches “as the beam travels outwardly from each ultrasonic transducer array, there is minimal beam divergence within the first 2-3 meters from the transducer” at [0026] the application as filed does not specifically disclose “wherein the beam has a divergence angle based on the predetermined spacing and the ultrasonic carrier frequency” sufficiently to demonstrate Applicant had possession of the invention as of the effective filing date.
The same basis of rejection applies for Claim 17.

Regarding Claim 16
and controlling the beam width by controlling the ultrasonic carrier frequency.
The disclosure of the claimed invention does not teach controlling the ultrasonic carrier frequency as a method of controlling the beam width. The disclosure of the claimed invention teaches controlling the beam direction by controlling the phase delays of the transducers, however there is no teaching with regards to controlling beam width. While the specification teaches controlling the direction of the beam direction by controlling the phase delays of the transducers, the application as filed does not specifically disclose “controlling the beam width by controlling the ultrasonic carrier frequency” sufficiently to demonstrate Applicant had possession of the invention as of the effective filing date.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2
wherein the acoustic transducer comprises a plurality of transducers arranged in a spaced-apart array fed and asymmetrically fed with respect to time to control the beam direction
Claim 2 is unclear and thus indefinite. Claim 2 does not clarify whether there is any distinction between the “spaced-apart array [feeding] and asymmetrically [feeding]”. It is the examiner’s interpretation that the claim is drawn to delaying the output signal of the transducers with respect to one another in order to steer the beam.

Regarding Claim 7
In an aircraft flight deck that defines an acoustic space having at least two pilot seating locations, the pilot communication system of claim 1 further comprising: a first acoustic transducer disposed on the flight deck and positioned to emit sound waves in the direction of one of the at least one pilot seating locations, and a second acoustic transducer disposed on the flight deck and positioned to emit sound waves in the direction of another of the at least one pilot seating locations.
Claim 7 is unclear and thus indefinite. Claim 7 does not indicate whether the “first acoustic transducer” and “second acoustic transducer” from the claim language are the same as the “acoustic transducer” of Claim 1. Additionally, Claim 7 does not indicate whether the “aircraft flight deck that defines an acoustic space” of the claim language is the same as the flight deck of Claim 1. It is the examiner’s interpretation that the acoustic transducers from Claim 7 and Claim 1 are the same.

Regarding Claim 9
wherein the beam has a divergence angle based on the predetermined spacing and the ultrasonic carrier frequency such that the audio signal is audible at the at least one pilot seating location and substantially inaudible in a passenger cabin area within the aircraft.
Claim 9 is unclear and thus indefinite. Claim 9 does not clarify what the “predetermined spacing” is directed towards. It is the examiner’s interpretation that the predetermined spacing refers to the arrangement of the individual transducers in the array.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6, 8-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Patent No. 11317204) in view of Didier and Philippe (French Patent No. 3066852).

Regarding Claim 1
 Pan teaches a communication system comprising: [Fig. 1]
an acoustic transducer(104) positioned to emit sound waves in the direction of a listener 
a modulator circuit [Fig. 4 (402)] coupled to receive an audio signal [Fig. 4 (audio signal)] and also coupled to drive the acoustic transducer (104), the modulator circuit [Fig. 4 (402)] supplying to the acoustic transducer (104) an electrical signal having an ultrasonic carrier frequency modulated by the audio signal, thereby causing the acoustic transducer to deliver a beam of ultrasonic acoustic energy [[Column 3, Lines 14-17] Teaches a phase array in accordance with aspects described herein may include multiple columns of ultrasonic speakers (e.g., transducers) that can emit ultrasonic carrier signals modulated by an acoustic or audio signal…], through the acoustic space, in the direction of the listener, which beam of ultrasonic acoustic energy is demodulated naturally by traversal through air molecules between the transducer and the listener, thus rendering the audio signal audible by human hearing at the location of the listener. [[Column 5, Lines 4-8] Teaches phase array 104 or a related system (e.g., system 100 or 200) may use the nonlinear nature of the sound propagation medium (e.g., air 404) to produce audio signals audible to humans (e.g., signals between about 20 Hz and about 20 kHz) from a high frequency carrier signal]
Pan may not explicitly teach 
an acoustic transducer disposed on a flight deck and positioned to emit sound waves in the direction of the at least one pilot seating location; 
a modulator circuit coupled to receive an audio signal from the avionics communication system and also coupled to drive the acoustic transducer. 
Didier teaches 
an audio device as part of a communication system disposed on the flight deck and positioned to emit sound waves in the direction of the at least one pilot seating location; [[Attached machine translation, Document Description, pg. 2, second paragraph] The communication system comprises a communication computer 12 connected to all of the communication channels 14, an audio device and at least one control device 20. The communication computer 12 is generally located in an avionics bay 2 of the aircraft . The audio device and the control device 20 are located in the cockpit 3 of the aircraft where they can be used by a crew member] 
an audio device coupled to receive an audio signal from the avionics communication system causing the audio device to deliver a beam of acoustic energy, through the acoustic space, in the direction of the at least one pilot seating location, rendering the audio signal audible by human hearing at the at least one pilot seating location. [[Attached machine translation, Document Description, pg. 2, second paragraph] Teaches The communication system comprises a communication computer 12 connected to all of the communication channels 14, an audio device and at least one control device 20. The communication computer 12 is generally located in an avionics bay 2 of the aircraft . The audio device and the control device 20 are located in the cockpit 3 of the aircraft where they can be used by a crew member.] 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of parametric speaker systems, at the time of filing, to modify the system of Pan, to include capability of positioning in an airplane cabin of Didier, with the motivation of providing localized audio to the pilot without disturbing passengers.

Regarding Claim 2
Pan, as modified in view of Didier, teaches the pilot communication system of Claim 1. Pan further teaches [Fig. 1]
wherein the acoustic transducer (104) comprises a plurality of transducers (104) arranged in a spaced-apart array fed and asymmetrically fed with respect to time to control the beam direction. [Fig. 9 (906)]

Regarding Claim 6
Pan, as modified in view of Didier, teaches the pilot communication system of Claim 1. Pan further teaches  [Fig. 1]
wherein the acoustic transducer (104) comprises a plurality of transducers (104) arranged in a spaced-apart spatial configuration selected from the group consisting of: linear, curvilinear, circular, concentric circular, square, row cluster array, and spiral and combinations thereof. [[Column 3, Lines 66-67 and Column 4, Lines 1-2] Teaches speakers in phase array 104 may be individually addressable and/or addressable by rows and/or columns...]

Regarding Claim 8
Pan, as modified in view of Didier, teaches the pilot communication system of Claim 1. Pan further teaches 
the acoustic transducer produces an ultrasonic beam having a beam width that is a function of the ultrasonic carrier frequency [Column 4, Lines 59-63] Teaches for example, a high frequency signal (e.g., an ultrasonic or a 40 kilohertz (kHz) or greater signal) may have a relatively short wavelength but have a relatively high directivity, e.g., compared to lower frequency signals, such as a 5kz signal.] [[[Column 4 Line 67]-[Column 5, Lines 1-3]] Teaches phase array 104 may include high frequency transducers (e.g., ultrasound speakers). In such embodiments, a high frequency transducer may emit a 40 kHz or higher audio signal.] (it is the examiner’s interpretation that the use of higher frequency ultrasonic waves due to its higher directivity equates to a beam width that is a function of the ultrasonic carrier frequency)

Regarding Claim 9
Pan, as modified in view of Didier, teaches the pilot communication system of Claim 8. Pan further teaches 
wherein the beam has a divergence angle based on the predetermined spacing [[Column 5, Lines 39-43] Teaches In some embodiments, phase array 104 may include a two-dimensional array (e.g., columns and/or rows) of transducers (e.g., speakers) arranged in a configuration so as to electronically direct sound to a particular area.] and the ultrasonic carrier frequency such that the audio signal is audible at the at least one pilot seating location and substantially inaudible in a passenger cabin area within the aircraft. [Column 3, Lines 26-33] Teaches Advantageously, by implementing a directed speaker using a phase array containing ultrasonic speakers, a sound beam or signal may be emitted that is shaped and/or directed towards a particular target (e.g., a pedestrian), thereby allowing the sound to be louder and more localized which may more effectively warn a pedestrian of danger while also minimizing noise pollution for others…]

Regarding Claim 10
Pan teaches a method of communicating audio information to a listener, comprising: 
modulating the audio signal upon an ultrasonic carrier wave to produce a modulated ultrasonic signal; [[Column 5, Lines 4-8] Teaches phase array 104 or a related system (e.g., system 100 or 200) may use the nonlinear nature of the sound propagation medium (e.g., air 404) to produce audio signals audible to humans (e.g., signals between about 20 Hz and about 20 kHz) from a high frequency carrier signal.]
delivering the modulated ultrasonic signal through an acoustic transducer to the listener as an ultrasonic acoustic beam [[Column 3, Lines 14-17] Teaches a phase array in accordance with aspects described herein may include multiple columns of ultrasonic speakers (e.g., transducers) that can emit ultrasonic carrier signals modulated by an acoustic or audio signal…]  that becomes demodulated naturally by traversal through the air between the transducer and the listener, thus rendering the audio signal audible to the listener. [[Column 5, Lines 4-8] Teaches phase array 104 or a related system (e.g., system 100 or 200) may use the nonlinear nature of the sound propagation medium (e.g., air 404) to produce audio signals audible to humans (e.g., signals between about 20 Hz and about 20 kHz) from a high frequency carrier signal.]
Pan may not explicitly teach 
the audio device is an avionics communication system
the listener is a pilot
Didier teaches
an avionics communication system; [[Attached machine translation, Document Description, pg. 2, second paragraph] Teaches the communication system comprises a communication computer 12 connected to all of the communication channels 14, an audio device and at least one control device 20. The communication computer 12 is generally located in an avionics bay 2 of the aircraft.] 
a pilot [[Attached machine translation, Document Description, pg. 2, second paragraph] Teaches the audio device and the control device 20 are located in the cockpit 3 of the aircraft where they can be used by a crew member] (it is the examiner’s interpretation that a pilot is a crew member)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of parametric speaker systems, as of the effective filing date, to modify the method of Pan, to include capability of positioning in an airplane cabin of Didier, with the motivation of providing localized audio to the pilot without disturbing passengers.

Regarding Claim 11
Pan, as modified in view of Didier, teaches the method of Claim 10. Pan further teaches
wherein the audio signal carries speech at frequencies audible to the human ear [[Column 5, Lines 4-8] Teaches phase array 104 or a related system (e.g., system 100 or 200) may use the nonlinear nature of the sound propagation medium (e.g., air 404) to produce audio signals audible to humans (e.g., signals between about 20 Hz and about 20 kHz) from a high frequency carrier signal.] and wherein the ultrasonic carrier wave has a frequency that is above the frequency range of human hearing.[[Column 3, Lines 14-17] Teaches a phase array in accordance with aspects described herein may include multiple columns of ultrasonic speakers (e.g., transducers) that can emit ultrasonic carrier signals modulated by an acoustic or audio signal…] [[Column 4, Lines 59-60] Teaches a high frequency signal (e.g., ultrasonic or 40 kilohertz (kHz) or greater signal)]

Regarding Claim 12
Pan, as modified in view of Didier, teaches the method of Claim 10. Pan further teaches 
delivering the modulated ultrasonic signal [[Column 3, Lines 14-17] Teaches a phase array in accordance with aspects described herein may include multiple columns of ultrasonic speakers (e.g., transducers) that can emit ultrasonic carrier signals modulated by an acoustic or audio signal…] individually to each of a plurality of acoustic transducers arranged in an array [[Column 3, Lines 66-67]-[Column 4, Lines 1-2] Teaches speakers in phase array 104 may be individually addressable and/or addressable by rows and/or columns so that a same signal can be emitted from various speakers using different phase delays (e.g., time delays).]  that steers the direction of the beam by varying the relative time at which the modulated ultrasonic signal is delivered to each of the plurality of transducers. [[Column 3, Lines 21-25] Teaches by changing the delay between speaker columns and using ultrasonic carrier signals, sound may be electronically steered or directed towards an arbitrary direction, e.g., by shifting an audio signal some degrees or radians from a non-shifted or normal direction.]

Regarding Claim 13
Pan, as modified in view of Didier, teaches the method of Claim 10. Pan further teaches
delivering the modulated ultrasonic signal [[Column 3, Lines 14-17] Teaches a phase array in accordance with aspects described herein may include multiple columns of ultrasonic speakers (e.g., transducers) that can emit ultrasonic carrier signals modulated by an acoustic or audio signal…] through a plurality of transducers (104) defining an electrically steerable acoustic transducer array (104), and adjusting the direction of the beam by electrically controlling the relative phase of acoustic waves emitted from each of the plurality of transducers. [[Column 3, Lines 21-25] Teaches by changing the delay between speaker columns and using ultrasonic carrier signals, sound may be electronically steered or directed towards an arbitrary direction, e.g., by shifting an audio signal some degrees or radians from a non-shifted or normal direction.] 

Regarding Claim 15
Pan, as modified in view of Didier, teaches the method of Claim 10. Pan further teaches
wherein the step of modulating the audio signal upon an ultrasonic carrier wave is performed using a modulation modality selected from the group consisting of amplitude modulation, frequency modulation and pulse width modulation. [[Column 6, Lines 61-64] Teaches for example, modulator 702 may use pulse-width modulation to encode an audio signal (e.g., a recorded digital warning message or a beeping sound) at 40 kHz.]

Regarding Claim 16 
Pan, as modified in view of Didier, teaches the method of Claim 10. Pan further teaches 
using plural transducers arranged in a spatial configuration based on a predetermined spacing [[Column 3, Lines 63-65] Teaches columns of speakers in phase array 104 may be spaced at an integer multiple of the emission wavelength.] (it is the examiner’s interpretation that the spacing based on wavelength shows predetermination) to deliver the modulated ultrasonic signal to the pilot in a beam having a beam width; [[Column 3, Lines 26-29] Teaches Advantageously, by implementing a directed speaker using a phase array containing ultrasonic speakers, a sound beam or signal may be emitted that is shaped and/or directed towards a particular target] (it is the examiner’s interpretation that the directed sound beam implicitly has a beam width)
and controlling the beam width by controlling the ultrasonic carrier frequency. [Column 4, Lines 59-63] Teaches for example, a high frequency signal (e.g., an ultrasonic or a 40 kilohertz (kHz) or greater signal) may have a relatively short wavelength but have a relatively high directivity, e.g., compared to lower frequency signals, such as a 5kz signal.] [[[Column 4 Line 67]-[Column 5, Lines 1-3]] Teaches in some embodiments, phase array 104 may include high frequency transducers (e.g., ultrasound speakers). In such embodiments, a high frequency transducer may emit a 40 kHz or higher audio signal.] (it is the examiner’s interpretation that the use of higher frequency ultrasonic waves due to its higher directivity equates to controlling the beam width)

Regarding Claim 17 
Pan, as modified in view of Didier, teaches the method of Claim 16. Pan further teaches 
producing the beam to have a divergence angle based on the predetermined spacing [[Column 5, Lines 39-43] Teaches In some embodiments, phase array 104 may include a two-dimensional array (e.g., columns and/or rows) of transducers (e.g., speakers) arranged in a configuration so as to electronically direct sound to a particular area.] and the ultrasonic carrier frequency such that the audio signal is audible at the pilot and substantially inaudible in a passenger cabin area within the aircraft. [Column 3, Lines 26-33] Teaches Advantageously, by implementing a directed speaker using a phase array containing ultrasonic speakers, a sound beam or signal may be emitted that is shaped and/or directed towards a particular target (e.g., a pedestrian), thereby allowing the sound to be louder and more localized which may more effectively warn a pedestrian of danger while also minimizing noise pollution for others...] 

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Patent No. 11317204) in view of Didier and Philippe (French Patent No. 3066852), as applied to Claim 1 above, and in further view of Pompeii (U.S. Patent Publication No. 20010007591).

Regarding Claim 3
Pan, as modified in view of Didier, teaches the pilot communication system of Claim 1. Pan further teaches  [Fig. 1]
an acoustic transducer array (104) having plural individually fed transducers (104), and a multichannel time delay insertion circuit [Fig. 6(602-606)] coupled to the modulator circuit and the transducer array to selectively insert predetermined time delays into the feed of each of the plurality of transducers to steer the beam
Pan, as modified in view of Didier, may not explicitly teach 
a multichannel time delay insertion circuit coupled between the modulator circuit and the transducer array
Pompeii teaches (see underlined claim language)
a multichannel time delay insertion circuit coupled between the modulator circuit and the transducer array to selectively insert predetermined time delays into the feed of each of the plurality of transducers to steer the beam [See annotated Fig. 1, below]

    PNG
    media_image1.png
    654
    917
    media_image1.png
    Greyscale

Fig. 1 (annotated)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art of parametric speaker systems, as of the effective filing date, to modify the system of Pan, as modified in view of Didier, to include the circuit configuration of Pompeii with the motivation of providing individualized time delays to the plurality of transducers in order to steer the sound beams.

Regarding Claim 4
Pan, as modified in view of Didier, and in further view of Pompeii teaches the pilot communication system of Claim 3. Pan further teaches  [Fig. 6]
wherein the time delay insertion circuit [(602)-(606)] includes an adjustment mechanism to alter the inserted time delays to adjust the pointing direction of the beam.[[Column 3, Lines 21-25] Teaches by changing the delay between speaker columns and using ultrasonic carrier signals, sound may be electronically steered or directed towards an arbitrary direction, e.g., by shifting an audio signal some degrees or radians from a non-shifted or normal direction.]

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (U.S Patent No. 11317204) in view of Didier and Philippe (French Patent No. 3066852), as applied to Claim 1 above, and in further view of Chung (U.S. Patent Publication No. 20120250912).

Regarding Claim 5
Pan, as modified in view of Didier, teaches the pilot communication system of Claim 1. Pan further teaches 
wherein the ultrasonic carrier frequency defines a carrier wavelength [Fig. 3] [Column 4, Lines 56-59] Teaches as depicted in FIG. 3, directivity is proportional to the diameter of a transducer ( e.g., an emitter or speaker in phase array 104) divided by a wavelength of an emitted audio signal.] (Implicit, frequency and wavelength are inversely proportional to one another. Therefor the ultrasonic carrier frequency would define the carrier’s wavelength)
Pan, as modified in view of Didier, may not explicitly teach 
an array of individual transducers each space apart a distance less than or equal to one-half the carrier wavelength. 
Chung teaches (see underlined claim language)
an array of individual mid-range speakers each space apart a distance less than or equal to one-half the carrier wavelength. [[0032] Teaches Similarly, a center-to-center distance 560 between adjacent mid-range speakers 502 should generally be less than one half of the wavelength corresponding to a frequency of sound generated by mid-range speakers 502]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of parametric speaker systems, as of the effective filing date, to modify the system of Pan, as modified in view of Didier, to include the speaker spacing of Chung, with the motivation of reducing lobes across speakers and ensuring accurate transmission of the carrier wave across time delayed speakers in the array.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (U.S Patent No. 11317204) in view of Didier and Philippe (French Patent No. 3066852), as applied to Claim 1, and further in view of Chapman (Danish Patent Publication No. 201500091).

Regarding Claim 7
Pan, as modified in view of Didier, teaches the pilot communication system of Claim 1. Pan further teaches
a first acoustic transducer (104) disposed on the flight deck and positioned to emit sound waves in the direction of one of the listener, and a second acoustic transducer (104) positioned to emit sound waves in the direction of the listener. 
Pan, as modified in view of Didier, may not explicitly teach 
a second acoustic transducer positioned to emit sound waves in the direction of another of the at least one pilot seating locations
Chapman teaches (see underlined claim language)
positioned to emit sound waves in the direction of the at least one pilot seating locations, and a second acoustic transducer disposed in the airplane cabin and positioned to emit sound waves in the direction of another of the individual listeners [[Summary of the Invention, Pg. 4, Lines 1-6] Teaches at relatively high operating frequencies, such as above 5000Hz, the directivity of sound radiation converges towards the inherent directivity of the individual loudspeaker units. This characteristic can be utilized by adjusting the individual direction of the individual loudspeakers in the Multi-Point loudspeaker arrangement to point towards the individual listeners…]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of parametric speaker systems, as of the effective filing date, to modify the system of Pan, as modified in view of Didier, to include the multiple direction audio transmission of Chapman with the motivation of providing localized audio to the multiple pilots without disturbing passengers.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (U.S Patent No. 11317204) in view of Didier and Philippe (French Patent No. 3066852), as applied to Claim 10, and further in view of Takahashi (U.S. Patent Publication No. 20190293754).

Regarding Claim 14 
Pan, as modified in view of Didier, teaches the method of Claim 10. Pan, as modified in view of Didier, may not explicitly teach
wherein the step of modulating the audio signal upon an ultrasonic carrier wave is performed by electronically multiplying the audio signal and the ultrasonic carrier wave. 
Takahashi teaches 
wherein the step of modulating the audio signal upon an ultrasonic carrier wave is performed by electronically multiplying the audio signal and the ultrasonic carrier wave. [[0002] Teaches Then, the pulse is input to a modulator and multiplied by a carrier wave which is input from a high frequency oscillator of a predetermined frequency to the modulator, so that a high frequency pulse is generated and output.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of parametric speaker systems, as of the effective filing date, to modify the method of Pan, as modified in view of Didier, to include the wave modulation technique of Takahashi, with the motivation of superposing the audio signal data onto the carrier wave in order to direct sound to a localized target.

Conclusion

Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Croft, James J. (PCT Patent Publication No. 200503692) which discloses a parametric loudspeaker system for the creation of isolated listening with reduced noise pollution in the surrounding area
Gan et al. (“A Review of Parametric Acoustic Array in Air”, Applied Acoustics 73 (2012) 1211-1219) which discloses known technology and methods in the art of parametric audio generation
Tucker et al. (U.S. Patent No. 3092802) which discloses an apparatus for acoustic position finding including circuitry arrangements for incorporating time delays in the pulse generator
Dukes, John N. (European Patent No. 0167157) which discloses a time delay circuit coupled with a modulator for converting analog signals into a pulse-width modulated signal
Anderson, Dean Robert Gary (U.S. Patent Publication No. 20170195800) which discloses a parametric audio system and method of use

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RICHARD WALKER whose telephone number is (571)272-6136. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc R Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER RICHARD WALKER/Examiner, Art Unit 4175                                                                                                                                                                                                        




/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632